            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 1 of 50




LIFE INSURANCE COMPANY OF NORTH AMERICA

1 6 0 1 CHESTNUT STREET                                                                  GROUP POLICY

PHILADELPHIA, PA 19192-2235

(800) 732-1603             TDD (800) 552-5744

A STOCK INSURANCE COMPANY




POLICYHOLDER:                                       Northside Hospital, Inc.



POLICY NUMBER:                                      FLK-980122



POLICY EFFECTIVE DATE:                              January 1 , 2013



POLICY ANNIVERSARY DATE:                            January 1




This Policy describes the terms and conditions of coverage.     It is issued in Georgia and shall be governed

by its laws.   The Policy goes into effect on the Policy Effective Date, 12:01 a.m. at the Policyholder's

address.



In return for the required premium, the Insurance Company and the Policyholder have agreed to all the

terms of this Policy.




        Scott Kern, Corporate Secretary                    Matthew G. Manders, President


TL-004700                                                                                               0/0 v-2
     Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 2 of 50



                              TABLE OF CONTENTS



SCHEDULE OF BENEFITS                                                    1



SCHEDULE OF BENEFITS FOR CLASS 1                                        2



SCHEDULE OF BENEFITS FOR CLASS 2                                        5



SCHEDULE OF BENEFITS FOR CLASS 3                                        8



SCHEDULE OF BENEFITS FOR CLASS 4                                       11



ELIGIBILITY FOR INSURANCE                                              14



EFFECTIVE DATE OF INSURANCE                                            14



TERMINATION OF INSURANCE                                               14



CONTINUATION OF INSURANCE                                              15



DESCRIPTION OF BENEFITS                                                17



EXCLUSIONS                                                             23



CLAIM PROVISIONS                                                       23



ADMINISTRATIVE PROVISIONS                                              25



GENERAL PROVISIONS                                                     26



DEFINITIONS                                                            27



SCHEDULE OF AFFILIATES                                                 31
          Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 3 of 50



                                       SCHEDULE OF BENEFITS




Premium Due Date:        The last day of each month



Classes of Eligible Employees



On the pages following the definition of eligible employees there is a Schedule of Benefits for each Class

of Eligible Employees listed below.   For an explanation of these benefits, please see the Description of

Benefits provision.



If an Employee is eligible under one Class of Eligible Employees and later becomes eligible under a

different Class of Eligible Employees, changes in the Employee's insurance due to the class change will

be effective on the first date the Employee is in Active Service on or after the date of the change in class.



Class 1          All active Employees of the Employer classified as Executives scheduled to work a

                 minimum of 32 hours per week.



Class 2         All active Employees of the Employer classified as Physicians scheduled to work a

                minimum of 24 hours per week.



Class 3         All active Employees of the Employer classified as Managers scheduled to work a

                minimum of 32 hours per week, excluding Executives.



Class 4         All active, Full-time Employees of the Employer scheduled to work a minimum of 32

                hours per week, excluding Executives, Physicians and Managers.




                                                      1
        Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 4 of 50



                               SCHEDULE OF BENEFITS FOR CLASS 1




Eligibility Waiting Period



For Employees hired on or before the Policy Effective Date:                   No Waiting Period.



For Employees hired after the Policy Effective Date:                          No Waiting Period.



The Eligibility Waiting Period does not apply if a former Employee is rehired within 6 months after his or

her termination date and the former Employee had satisfied the Eligibility Waiting Period prior to his or

her termination date.   If a former Employee did not fully satisfy the Eligibility Waiting Period prior to his

or her termination date, credit will be given for any time that was satisfied.



Definition of Disability/Disabled

The Employee is considered Disabled if, solely because of Injury or Sickness, he or she is:

1.      unable to perform the material duties of his or her Regular Occupation; and

2.      unable to earn 80% or more of his or her Indexed Earnings from working in his or her Regular

        Occupation.



The Insurance Company will require proof of earnings and continued Disability.



Definition of Covered Earnings

Covered Earnings means an Employee's wage or salary as reported by the Employer for work performed

for the Employer as in effect just prior to the date Disability begins.   Covered Earnings are determined

initially on the date an Employee applies for coverage.    A change in the amount of Covered Earnings is

effective on the date of the change, if the Employer gives us written notice of the change and the required

premium is paid.



It does not include amounts received as bonus, commissions, overtime pay or other extra compensation.



Any increase in an Employee's Covered Earnings will not be effective during a period of continuous

Disability.



Elimination Period                         90 days



Gross Disability Benefit                   The lesser of 60% of an Employee's monthly Covered Earnings

                                           rounded to the nearest dollar or the Maximum Disability Benefit.



Maximum Disability Benefit                 $15,000 per month



Minimum Disability Benefit                 The greater of $ 1 00 or 10% of an Employee's Monthly Benefit

                                           prior to any reductions for Other Income Benefits.



Disability Benefit Calculation

The Disability Benefit payable to the Employee is figured using the Gross Disability Benefit, Other

Income Benefits and the Return to Work Incentive.      Monthly Benefits are based on a 30-day month.     The

Disability Benefit will be prorated if payable for any period less than a month.



During any month the Employee has no Disability Earnings, the monthly benefit payable is the Gross

Disability Benefit less Other Income Benefits.    During any month the Employee has Disability Earnings,

benefits are determined under the Return to Work Incentive.     Benefits will not be less than the minimum

benefit shown in the Schedule of Benefits except as provided under the section Minimum Benefit.




                                                       2
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 5 of 50



"Other Income Benefits" means any benefits listed in the Other Income Benefits provision that an

Employee receives on his or her own behalf or for dependents, or which the Employee's dependents

receive because of the Employee's entitlement to Other Income Benefits.



        Return to Work Incentive

        During any month the Employee has Disability Earnings, his or her benefits will be calculated as

        follows.



        The Employee's monthly benefit payable will be calculated as follows during the first 24 months

        disability benefits are payable and the Employee has Disability Earnings:



        1.         Add the Employee's Gross Disability Benefit and Disability Earnings.

        2.         Compare the sum from 1. to the Employee's Indexed Earnings.

        3.         If the sum from 1 . exceeds 100% of the Employee's Indexed Earnings, then subtract the

                   Indexed Earnings from the sum in 1.

        4.         The Employee's Gross Disability Benefit will be reduced by the difference from 3 . , as

                   well as by Other Income Benefits.

        5.         If the sum from 1. does not exceed 100% of the Employee's Indexed Earnings, the

                   Employee's Gross Disability Benefit will be reduced by Other Income Benefits.



        After disability benefits are payable for 24 months, the monthly benefit payable is the Gross

        Disability Benefit reduced by Other Income Benefits and 50% of Disability Earnings.



        No Disability Benefits will be paid, and insurance will end if the Insurance Company determines

        the Employee is able to work under a modified work arrangement and he or she refuses to do so

        without Good Cause.



Additional Benefits



Catastrophic Disability Benefit

        Amount of Benefit:                 20% of an Employee's monthly Covered Earnings to a maximum

                                           monthly benefit of $5,000.

Survivor Benefit

       Benefit Waiting Period:             After 3 Monthly Benefits are payable.

       Amount of Benefit:                  100% of the sum of the last fuU Disability Benefit plus the

                                           amount of any Disability Earnings by which the benefit had been

                                           reduced for that month.



       Maximum Benefit Period              A single lump sum payment equal to 3 monthly Survivor

                                           Benefits.



Maximum Benefit Period

The later of the Employee's SSNRA or the Maximum Benefit Period listed below.



Age When Disability Begins                 Maximum Benefit Period

       Under 61                            To SSNRA, but not less than the date the 60th Monthly Benefit

                                           is payable.

       Age61                               To SSNRA, but not less than the date the 48th Monthly Benefit

                                           is payable.

       Age62                               To SSNRA, but not less than the date the 42nd Monthly Benefit

                                           is payable.

       Age63                               To SSNRA, but not less than the date the 36th Monthly Benefit

                                           is payable.

       Age64                               To SSNRA, but not less than the date the 30th Monthly Benefit

                                           is payable.



                                                         3
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 6 of 50



            Age65                          The date the 24th Monthly Benefit is payable.

            Age66                          The date the 21st Monthly Benefit is payable.

            Age67                          The date the 18th Monthly Benefit is payable.

            Age68                          The date the 15th Monthly Benefit is payable.

            Age 69 or older                The date the 12th Monthly Benefit is payable.



*SSNRA means the Social Security Normal Retirement Age in effect under the Social Security Act on the

Policy Effective Date.



Initial Premium Rates



            $.645 per $100 of Covered Payroll



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to

the date the determination is made.   However, an Employee's Covered Payroll will not include any part of

his or her monthly Covered Earnings which exceed $25,000.


TL-004774




                                                      4
        Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 7 of 50



                               SCHEDULE OF BENEFITS FOR CLASS 2




Eligibility Waiting Period



For Employees hired on or before the Policy Effective Date:                   No Waiting Period.



For Employees hired after the Policy Effective Date:                          No Waiting Period.



The Eligibility Waiting Period does not apply if a former Employee is rehired within 6 months after his or

her termination date and the former Employee had satisfied the Eligibility Waiting Period prior to his or

her termination date.   If a former Employee did not fully satisfy the Eligibility Waiting Period prior to his

or her termination date, credit will be given for any time that was satisfied.



Definition of Disability/Disabled

The Employee is considered Disabled if, solely because of Injury or Sickness, he or she is:

1.      unable to perform the material duties of his or her occupational specialty; and

2.      unable to earn 80% or more of his or her Indexed Earnings from working in his or her Regular

         Occupation.



The Insurance Company will require proof of earnings and continued Disability.



Definition of Covered Earnings

Covered Earnings means an Employee's wage or salary as reported by the Employer for work performed

for the Employer as in effect just prior to the date Disability begins.   Covered Earnings are determined

initially on the date an Employee applies for coverage.    A change in the amount of Covered Earnings is

effective on the date of the change, if the Employer gives us written notice of the change and the required

premium is paid.



It does not include amounts received as bonus, commissions, overtime pay or other extra compensation.



Any increase in an Employee's Covered Earnings will not be effective during a period of continuous

Disability.



Elimination Period                         90 days



Gross Disability Benefit                   The lesser of 60% of an Employee's monthly Covered Earnings

                                           rounded to the nearest dollar or the Maximum Disability Benefit.



Maximum Disability Benefit                 $15,000 per month



Minimum Disability Benefit                 The greater of $100 or 10% of an Employee's Monthly Benefit

                                           prior to any reductions for Other Income Benefits.



Disability Benefit Calculation

The Disability Benefit payable to the Employee is figured using the Gross Disability Benefit, Other

Income Benefits and the Return to Work Incentive.     Monthly Benefits are based on a 30-day month.      The

Disability Benefit will be prorated if payable for any period less than a month.



During any month the Employee has no Disability Earnings, the monthly benefit payable is the Gross

Disability Benefit less Other Income Benefits.   During any month the Employee has Disability Earnings,

benefits are determined under the Return to Work Incentive.     Benefits will not be less than the minimum

benefit shown in the Schedule of Benefits except as provided under the section Minimum Benefit.




                                                       5
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 8 of 50



"Other Income Benefits" means any benefits listed in the Other Income Benefits provision that an

Employee receives on his or her own behalf or for dependents, or which the Employee's dependents

receive because of the Employee's entitlement to Other Income Benefits.



        Return to Work Incentive

        During any month the Employee has Disability Earnings, his or her benefits will be calculated as

        follows.



        The Employee's monthly benefit payable will be calculated as follows during the first 24 months

        disability benefits are payable and the Employee has Disability Earnings:



        1.         Add the Employee's Gross Disability Benefit and Disability Earnings.

        2.         Compare the sum from 1. to the Employee's Indexed Earnings.

        3.         If the sum from 1 . exceeds 100% of the Employee's Indexed Earnings, then subtract the

                   Indexed Earnings from the sum in 1.

        4.         The Employee's Gross Disability Benefit will be reduced by the difference from 3., as

                   well as by Other Income Benefits.

        5.         If the sum from 1 . does not exceed 100% of the Employee's Indexed Earnings, the

                   Employee's Gross Disability Benefit will be reduced by Other Income Benefits.



        After disability benefits are payable for 24 months, the monthly benefit payable is the Gross

        Disability Benefit reduced by Other Income Benefits and 50% of Disability Earnings.



        No Disability Benefits will be paid, and insurance will end if the Insurance Company determines

        the Employee is able to work under a modified work arrangement and he or she refuses to do so

        without Good Cause.




Additional Benefits



Catastrophic Disability Benefit

        Amount of Benefit:                 20% of an Employee's monthly Covered Earnings to a maximum

                                           monthly benefit of $5,000.

Survivor Benefit

        Benefit Waiting Period:            After 3 Monthly Benefits are payable.

        Amount of Benefit:                 100% of the sum of the last full Disability Benefit plus the

                                           amount of any Disability Earnings by which the benefit had been

                                           reduced for that month.



       Maximum Benefit Period              A single lump sum payment equal to 3 monthly Survivor

                                           Benefits.



Maximum Benefit Period

The later of the Employee's SSNRA * or the Maximum Benefit Period listed below.



Age When Disability Begins                 Maximum Benefit Period

       Under61                             To SSNRA, but not less than the date the 60th Monthly Benefit

                                           is payable.

       Age 6l                              To SSNRA, but not less than the date the 48th Monthly Benefit

                                           is payable.

       Age62                               To SSNRA, but not less than the date the 42nd Monthly Benefit

                                           is payable.

       Age63                               To SSNRA, but not less than the date the 36th Monthly Benefit

                                           is payable.

       Age64                               To SSNRA, but not less than the date the 30th Monthly Benefit

                                           is payable.



                                                         6
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 9 of 50



            Age65                          The date the 24th Monthly Benefit is payable.

            Age66                          The date the 21st Monthly Benefit is payable.

            Age67                          The date the 18th Monthly Benefit is payable.

            Age68                          The date the 15th Monthly Benefit is payable.

            Age 69 or older                The date the 12th Monthly Benefit is payable.



*SSNRA means the Social Security Normal Retirement Age in effect under the Social Security Act on the

Policy Effective Date.



Initial Premium Rates



            $.86 per $100 of Covered Payroll



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to

the date the determination is made.   However, an Employee's Covered Payroll will not include any part of

his or her monthly Covered Earnings which exceed $25,000.



TL-004774




                                                      7
      Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 10 of 50



                               SCHEDULE OF BENEFITS FOR CLASS 3




Eligibility Waiting Period



For Employees hired on or before the Policy Effective Date:                   No Waiting Period.



For Employees hired after the Policy Effective Date:                          No Waiting Period.



Definition of Disability/Disabled

The Employee is considered Disabled if, solely because of Injury or Sickness, he or she is:

1.      unable to perform the material duties of his or her Regular Occupation; and

2.      unable to earn 80% or more of his or her Indexed Earnings from working in his or her Regular

        Occupation.



After Disability Benefits have been payable for 24 months, the Employee is considered Disabled if, solely

due to Injury or Sickness, he or she is:

1.      unable to perform the material duties of any occupation for which he or she is, or may reasonably

        become, qualified based on education, training or experience; and

2.      unable to earn 60% or more of his or her Indexed Earnings.



The Insurance Company will require proof of earnings and continued Disability.



Definition of Covered Earnings

Covered Earnings means an Employee's       wage or salary as reported by the Employer for work performed

for the Employer as in effect just prior to the date Disability begins.   Covered Earnings are determined

initially on the date an Employee applies for coverage.    A change in the amount of Covered Earnings is

effective on the date of the change, if the Employer gives us written notice of the change and the required

premium is paid.



It does not include amounts received as bonus, commissions, overtime pay or other extra compensation.



Any increase in an Employee's Covered Earnings will not be effective during a period of continuous

Disability.



Elimination Period

        Core Benefit:                      90 days

        Optional Benefit:                  90 days



Gross Disability Benefit

        Core Benefit:                      50%

        Optional Benefit:                  60%



        The lesser of the percent of an Employee's monthly Covered Earnings listed above, rounded to

        the nearest dollar, or the Maximum Disability Benefit.



Maximum Disability Benefit

        Core Benefit:                      $10,000 per month

        Optional Benefit:                  $10,000 per month




                                                       8
      Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 11 of 50



Minimum Disability Benefit

        Core Benefit:                      The greater of $100 or 10% of an Employee's Monthly Benefit

                                           prior to any reductions for Other Income Benefits.

        Optional Benefit:                  The greater of $100 or 10% of an Employee's Monthly Benefit

                                           prior to any reductions for Other Income Benefits.



Disability Benefit Calculation

The Disability Benefit payable to the Employee is figured using the Gross Disability Benefit, Other

Income Benefits and the Return to Work Incentive.      Monthly Benefits are based on a 30-day month.      The

Disability Benefit will be prorated if payable for any period less than a month.



During any month the Employee has no Disability Earnings, the monthly benefit payable is the Gross

Disability Benefit less Other Income Benefits.   During any month the Employee has Disability Earnings,

benefits are determined under the Return to Work Incentive.     Benefits will not be less than the minimum

benefit shown in the Schedule of Benefits except as provided under the section Minimum Benefit.



"Other Income Benefits" means any benefits listed in the Other Income Benefits provision that an

Employee receives on his or her own behalf or for dependents, or which the Employee's dependents

receive because of the Employee's entitlement to Other Income Benefits.



        Return to Work Incentive

        During any month the Employee has Disability Earnings, his or her benefits will be calculated as

        follows.



        The Employee's monthly benefit payable will be calculated as follows during the first 24 months

        disability benefits are payable and the Employee has Disability Earnings:



        1.         Add the Employee's Gross Disability Benefit and Disability Earnings.

        2.         Compare the sum from 1. to the Employee's Indexed Earnings.

        3.         If the sum from 1 . exceeds 100% of the Employee's Indexed Earnings, then subtract the

                   Indexed Earnings from the sum in 1 .

        4.         The Employee's Gross Disability Benefit will be reduced by the difference from 3., as

                   well as by Other Income Benefits.

        5.         If the sum from 1 . does not exceed 100% of the Employee's Indexed Earnings, the

                   Employee's Gross Disability Benefit will be reduced by Other Income Benefits.



        After disability benefits are payable for 24 months, the monthly benefit payable is the Gross

        Disability Benefit reduced by Other Income Benefits and 50% of Disability Earnings.



        No Disability Benefits will be paid, and insurance will end if the Insurance Company determines

        the Employee is able to work under a modified work arrangement and he or she refuses to do so

        without Good Cause.



Additional Benefits



Catastrophic Disability Benefit

        Amount of Benefit:                 20% of an Employee's monthly Covered Earnings to a maximum

                                           monthly benefit of $5,000.

Survivor Benefit

        Benefit Waiting Period:            After 3 Monthly Benefits are payable.

        Amount of Benefit:                 100% of the sum of the last full Disability Benefit plus the

                                           amount of any Disability Earnings by which the benefit had been

                                           reduced for that month.



        Maximum Benefit Period             A single lump sum payment equal to 3 monthly Survivor

                                           Benefits.

                                                       9
        Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 12 of 50



Maximum Benefit Period

The later of the Employee's SSNRA* or the Maximum Benefit Period listed below.



Age When Disability Begins                Maximum Benefit Period

            Under 61                      To SSNRA, but not less than the date the 60th Monthly Benefit

                                          is payable.

            Age61                         To SSNRA, but not less than the date the 48th Monthly Benefit

                                          is payable.

            Age62                         To SSNRA, but not less than the date the 42nd Monthly Benefit

                                          is payable.

            Age63                         To SSNRA, but not less than the date the 36th Monthly Benefit

                                          is payable.

            Age64                         To SSNRA, but not less than the date the 30th Monthly Benefit

                                          is payable.

            Age65                         The date the 24th Monthly Benefit is payable.

            Age66                         The date the 2 1 s t Monthly Benefit is payable.

            Age67                         The date the 18th Monthly Benefit is payable.

            Age68                         The date the 15th Monthly Benefit is payable.

            Age 69 or older               The date the 12th Monthly Benefit is payable.



*SSNRA means the Social Security Normal Retirement Age in effect under the Social Security Act on the

Policy Effective Date.



Initial Premium Rates



            Core Benefit:                 $.328 per $ 100 of Covered Payroll to a maximum of $20,000

            Optional Benefit:             $.302 per$ 100 of Covered Payroll to a maximum of $16,667



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to

the date the determination is made.   However, an Employee's Covered Payroll will not include any part of

his or her monthly Covered Earnings which exceed the maximum amount as indicated above.



TL-004774




                                                        10
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 13 of 50



                               SCHEDULE OF BENEFITS FOR CLASS 4




Eligibility Waiting Period



For Employees hired on or before the Policy Effective Date:                   First day of the month following

                                                                              30 days of employment.



For Employees hired after the Policy Effective Date:                          First day of the month following

                                                                              30 days of employment.



The Eligibility Waiting Period does not apply if a former Employee is rehired within 6 months after his or

her termination date and the former Employee had satisfied the Eligibility Waiting Period prior to his or

her termination date.   If a former Employee did not fully satisfy the Eligibility Waiting Period prior to his

or her termination date, credit will be given for any time that was satisfied.



Definition of Disability/Disabled

The Employee is considered Disabled if, solely because of Injury or Sickness, he or she is:

1.      unable to perform the material duties of his or her Regular Occupation; and

2.      unable to earn 80% or more of his or her Indexed Earnings from working in his or her Regular

        Occupation.



After Disability Benefits have been payable for 24 months, the Employee is considered Disabled if, solely

due to Injury or Sickness, he or she is:

1.      unable to perform the material duties of any occupation for which he or she is, or may reasonably

        become, qualified based on education, training or experience; and

2.      unable to earn 60% or more of his or her Indexed Earnings.



The Insurance Company will require proof of earnings and continued Disability.



Definition of Covered Earnings

Covered Earnings means an Employee's wage or salary as reported by the Employer for work performed

for the Employer as in effect just prior to the date Disability begins.   Covered Earnings are determined

initially on the date an Employee applies for coverage.    A change in the amount of Covered Earnings is

effective on the date of the change, if the Employer gives us written notice of the change and the required

premium is paid.



It does not include amounts received as bonus, commissions, overtime pay or other extra compensation.



Any increase in an Employee's Covered Earnings will not be effective during a period of continuous

Disability.



Elimination Period

        Core Benefit:                      90 days

        Optional Benefit:                  90 days



Gross Disability Benefit

        Core Benefit:                      50%

        Optional Benefit:                  60%



        The lesser of the percent of an Employee's monthly Covered Earnings listed above, rounded to

        the nearest dollar, or the Maximum Disability Benefit.




                                                      11
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 14 of 50



Maximum Disability Benefit

        Core Benefit:                       $10,000 per month

        Optional Benefit:                   $10,000 per month



Minimum Disability Benefit

        Core Benefit:                       The greater of $ 1 00 or 10% of an Employee's Monthly Benefit

                                            prior to any reductions for Other Income Benefits.

        Optional Benefit:                   The greater of $100 or 10% of an Employee's Monthly Benefit

                                            prior to any reductions for Other Income Benefits.



Disability Benefit Calculation

The Disability Benefit payable to the Employee is figured using the Gross Disability Benefit, Other

Income Benefits and the Return to Work Incentive.      Monthly Benefits are based on a 30-day month.     The

Disability Benefit will be prorated if payable for any period less than a month.



During any month the Employee has no Disability Earnings, the monthly benefit payable is the Gross

Disability Benefit less Other Income Benefits.    During any month the Employee has Disability Earnings,

benefits are determined under the Return to Work Incentive.     Benefits will not be less than the minimum

benefit shown in the Schedule of Benefits except as provided under the section Minimum Benefit.



"Other Income Benefits" means any benefits listed in the Other Income Benefits provision that an

Employee receives on his or her own behalf or for dependents, or which the Employee's dependents

receive because of the Employee's entitlement to Other Income Benefits.



        Return to Work Incentive

        During any month the Employee has Disability Earnings, his or her benefits will be calculated as

        follows.



        The Employee's monthly benefit payable will be calculated as follows during the first 24 months

        disability benefits are payable and the Employee has Disability Earnings:



        1.         Add the Employee's Gross Disability Benefit and Disability Earnings.

        2.         Compare the sum from 1. to the Employee's Indexed Earnings.

        3.         If the sum from 1 . exceeds 100% of the Employee's Indexed Earnings, then subtract the

                   Indexed Earnings from the sum in 1.

        4.         The Employee's Gross Disability Benefit will be reduced by the difference from 3 . , as

                   well as by Other Income Benefits.

        5.         If the sum from 1 . does not exceed 100% of the Employee's Indexed Earnings, the

                   Employee's Gross Disability Benefit will be reduced by Other Income Benefits.



        After disability benefits are payable for 24 months, the monthly benefit payable is the Gross

        Disability Benefit reduced by Other Income Benefits and 50% of Disability Earnings.



        No Disability Benefits will be paid, and insurance will end if the Insurance Company determines

        the Employee is able to work under a modified work arrangement and he or she refuses to do so

        without Good Cause.



Additional Benefits



Catastrophic Disability Benefit

        Amount of Benefit:                 20% of an Employee's monthly Covered Earnings to a maximum

                                           monthly benefit of $5,000.




                                                       12
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 15 of 50



Survivor Benefit

             Benefit Waiting Period:       After 3 Monthly Benefits are payable.

             Amount of Benefit:             100% of the sum of the last full Disability Benefit plus the

                                           amount of any Disability Earnings by which the benefit had been

                                           reduced for that month.



             Maximum Benefit Period        A single lump sum payment equal to 3 monthly Survivor

                                           Benefits.



Maximum Benefit Period

The later of the Employee's SSNRA or the Maximum Benefit Period listed below.



Age When Disability Begins                 Maximum Benefit Period

             Under 61                      To SSNRA, but riot less than the date the 60th Monthly Benefit

                                           is payable.

             Age61                         To SSNRA, but not less than the date the 48th Monthly Benefit

                                           is payable.

             Age62                         To SSNRA,      but not less than the date the 42nd Monthly Benefit

                                           is payable.

            Age63                          To SSNRA, but not less than the date the 36th Monthly Benefit

                                           is payable.

             Age64                         To SSNRA, but not less than the date the 30th Monthly Benefit

                                           is payable.

            Age65                          The date the 24th Monthly Benefit is payable.

            Age66                          The date the 21st Monthly Benefit is payable.

             Age67                         The date the 18th Monthly Benefit is payable.

            Age68                          The date the 15th Monthly Benefit is payable.

            Age 69 or older                The date the 12th Monthly Benefit is payable.



*SSNRA means the Social Security Normal Retirement Age in effect under the Social Security Act on the

Policy Effective Date.



Initial Premium Rates



            Core Benefit:                  $.328 per $ 1 0 0 of Covered Payroll to a maximum of $20,000

            Optional Benefit:              $.302 per $100 of Covered Payroll to a maximum of $16,667



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to

the date the determination is made.    However, an Employee's Covered Payroll will not include any part of

his or her monthly Covered Earnings which exceed the maximum amount as indicated above.


TL-004774




                                                         13
         Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 16 of 50



                                         ELIGIBILITY FOR INSURANCE



An Employee in one of the Classes of Eligible Employees shown in the Schedule of Benefits is eligible to

be insured on the Policy Effective Date, or the day after he or she completes the Eligibility Waiting

Period, if later.   The Eligibility Waiting Period is the period of time the Employee must be in Active

Service to be eligible for coverage.      It will be extended by the number of days the Employee is not in

Active Service.



Except as noted in the Reinstatement Provision, if an Employee terminates coverage and later wishes to

reapply, or if a former Employee is rehired more than 6 months after his or her termination date, a new

Eligibility Waiting Period must be satisfied.     An Employee is not required to satisfy a new Eligibility

Waiting Period if he or she is a former Employee and is rehired within 6 months of his or her termination

date or insurance ends because he or she is no longer in a Class of Eligible Employees, but continues to

be employed and within one year becomes a member of an eligible class.



TL-004710




                                     EFFECTIVE DATE OF INSURANCE



An Employee will be insured on the date he or she becomes eligible, if the Employee is not required to

contribute to the cost of this insurance.



An Employee who is required to contribute to the cost of this insurance may elect to be insured only by

authorizing payroll deduction in a form approved by the Employer and the Insurance Company.            The

effective date of this insurance depends on the date coverage is elected.



Insurance for an Employee who applies for coverage within 30 days after he or she becomes eligible or

within 45 days after a Life Status Change, is effective on the latest of the following dates.

1.          The Policy Effective Date.

2.          The date payroll deduction is authorized.

3.          The date the Employer or Insurance Company receives the completed enrollment fonn.



If an Employee's enrollment form is received more than 3 1 days after he or she is eligible for this

insurance, the Insurability Requirement must be satisfied before this insurance is effective.    If approved,

this insurance is effective on the date the Insurance Company agrees in writing to insure the Employee.



If an Employee is not in Active Service on the date insurance would otherwise be effective, it will be

effective on the date he or she returns to any occupation for the Employer on a Full-time basis.



TL-004712




                                      TERMINATION OF INSURANCE



An Employee's coverage will end on the earliest of the following dates:

1.          the date the Employee is eligible for coverage under a plan intended to replace this coverage;

2.          the date the Policy is terminated;

3.          the date the Employee is no longer in an eligible class;

4.          the day after the end of the period for which premiums are paid;

5.          the date the Employee is no longer in Active Service;

6.          the date benefits end for failure to comply with the terms and conditions of the Policy.



Disability Benefits will be payable to an Employee who is entitled to receive Disability Benefits when the

Policy terminates, if he or she remains disabled and meets the requirements of the Policy.      Any period of

Disability, regardless of cause, that begins when the Employee is eligible under another group disability

coverage provided by any employer, will not be covered.



TL-007505.00



                                                         14
         Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 17 of 50



                                     CONTINUATION OF INSURANCE



This Continuation of Insurance provision modifies the Termination of Insurance provision to allow

insurance to continue under certain circumstances if the Insured Employee is no longer in Active Service.

Insurance that is continued under this provision is subject to all other terms of the Termination of

Insurance provisions.



Disability Insurance continues if an Employee's Active Service ends due to a Disability for which benefits

under the Policy are or may become payable.      Premiums for the Employee will be waived while

Disability Benefits are payable.    If the Employee does not return to Active Service, this insurance ends

when the Disability ends or when benefits are no longer payable, whichever occurs first.



If an Employee's Active Service ends due to an approved leave pursuant to the Family and Medical

Leave Act (FMLA), insurance will continue up to the later of the period of his or her approved FMLA

leave or the leave period required by law in the state in which he or she is employed.    Premiums are

required for this coverage.



If an Employee's Active Service ends due to a military leave, insurance will continue for up to 3 1 days.

Premiums are required for this coverage.



If an Employee's Active Service ends due to any other leave of absence approved in writing by the

Employer prior to the date the Employee ceases work, insurance will continue for an Employee for up to

12 weeks.      Premiums are required for this coverage.    An approved leave of absence does not include

Furlough, Temporary Layoff or termination of employment.



If an Employee's Active Service ends due to any other excused short term absence from work that is

reported to the Employer timely in accordance with the Employer's reporting requirements for such short

term absence, insurance for an Employee will continue until the earlier of:

a.   the date the Employee's employment relationship with the Employer terminates;

b.   the date premiums are not paid when due;

c.   the end of the 30 day period that begins with the first day of such excused absence;

d.   the end of the period for which such short term absence is excused by the Employer.



Notwithstanding any other provision of this policy, if an Employee's Active Service ends due to layoff,

termination of employment or any other termination of the employment relationship, insurance will

terminate and Continuation of Insurance under this provision will not apply.



If an Employee's insurance is continued pursuant to this Continuation of Insurance provision, and he or

she becomes Disabled during such period of continuation, Disability Benefits will not begin until the later

of the date the Elimination Period is satisfied or the date he or she is scheduled to return to Active

Service.


TL-009970.00




                                                          15
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 18 of 50


                                            TAKEOVER PROVISION



This provision applies only to Employees eligible under this Policy who were covered for long term

disability coverage on the day prior to the effective date of this Policy under the Prior Plan provided by

the Policyholder or by an entity that has been acquired by the Policyholder.



A.    This section A applies to Employees who are not in Active Service on the day prior to the effective

      date of this Policy due to a reason for which the Prior Plan and this Policy both provide for

      continuation of insurance.     If required premium is paid when due, the Insurance Company will insure

      an Employee to which this section applies against a disability that occurs after the effective date of

      this Policy for the affected employee group.      This coverage will be provided until the earlier of the

      date: (a) the employee returns to Active Service, (b) continuation of insurance under the Prior Plan

      would end but for termination of that plan; or (c) the date continuation of insurance under this Policy

      would end if computed from the first day the employee was not in Active Service.           The Policy will

      provide this coverage as follows:



      1.    If benefits for a disability are covered under the Prior Plan, no benefits are payable under this

            Plan.

      2.    If the disability is not a covered disability under the Prior Plan solely because the plan terminated,

            benefits payable under this Policy for that disability will be the lesser of: (a) the disability benefits

            that would have been payable under the Prior Plan; and (b) those provided by this Policy.       Credit

            will be given for partial completion under the Prior Plan of Elimination Periods and partial

            satisfaction of pre-existing condition limitations.




B.   The Elimination Period under this Policy will be waived for a Disability which begins while the

     Employee is insured under this Policy if all of the following conditions are met:




      1.    The Disability results from the same or related causes as a Disability for which monthly benefits

            were payable under the Prior Plan;

     2.     Benefits are not payable for the Disability under the Prior Plan solely because it is not in effect;

     3.     An Elimination Period would not apply to the Disability if the Prior Plan had not ended;

     4.     The Disability begins within 6 months of the Employee's return to Active Service and the

            Employee's insurance under this Policy is continuous from this Policy's Effective Date.




C.   Except for any amount of benefit in excess of a Prior Plan's benefits, the Pre-existing Condition

     Limitation will not apply to an Employee covered under a Prior Plan who satisfied the pre-existing

     condition limitation, if any, under that plan. If an Employee, covered under a Prior Plan, did not fully

     satisfy the pre-existing condition limitation of that plan, credit will be given for any time that was

     satisfied under the Prior Plan's pre-existing condition limitation.




     Benefits will be determined based on the lesser of: ( 1 ) the amount of the gross disability benefit under

     the Prior Plan and any applicable maximums; and (2) those provided by this Policy.




     If benefits are payable under the Prior Plan for the Disability, no benefits are payable under this

     Policy.



TL-005108




                                                          16
        Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 19 of 50


                                      DESCRIPTION OF BENEFITS



The following provisions explain the benefits available under the Policy.     Please see the Schedule of

Benefits for the applicability of these benefits to each class of Insureds.



Disability Benefits

The Insurance Company will pay Disability Benefits if an Employee becomes Disabled while covered

under this Policy.   The Employee must satisfy the Elimination Period, be under the Appropriate Care of a

Physician, and meet all the other terms and conditions of the Policy.    He or she must provide the

Insurance Company, at his or her own expense, satisfactory proof of Disability before benefits will be

paid.   The Disability Benefit is shown in the Schedule of Benefits.



The Insurance Company will require continued proof of the Employee's Disability for benefits to

continue.



Elimination Period

The Elimination Period is the period of time an Employee must be continuously Disabled before

Disability Benefits are payable. The Elimination Period is shown in the Schedule of Benefits.



A period of Disability is not continuous if separate periods of Disability result from unrelated causes.



Disability Benefit Calculation

The Disability Benefit Calculation is shown in the Schedule of Benefits.      Monthly Disability Benefits are

based on a 30 day period.   They will be prorated if payable for any period less than a month.   If an

Employee is working while Disabled, the Disability Benefit Calculation will be the Return to Work

Incentive.



Return to Work Incentive

The Return to Work Incentive is shown in the Schedule of Benefits.      An Employee may work for wage or

profit while Disabled.   In any month in which the Employee works and a Disability Benefit is payable,

the Return to Work Incentive applies.



The Insurance Company will, from time to time, review the Employee's status and will require

satisfactory proof of earnings and continued Disability.



Minimum Benefit

The Insurance Company will pay the Minimum Benefit shown in the Schedule of Benefits despite any

reductions made for Other Income Benefits.       The Minimum Benefit will not apply if benefits are being

withheld to recover an overpayment of benefits.



Other Income Benefits

An Employee for whom Disability Benefits are payable under this Policy may be eligible for benefits

from Other Income Benefits.     If so, the Insurance Company may reduce the Disability Benefits by the

amount of such Other Income Benefits.



Other Income Benefits include:

1.       any amounts received (or assumed to be received*) by the Employee or his or her dependents

         under:

                  the Canada and Quebec Pension Plans;

                  the Railroad Retirement Act;

                  any local, state, provincial or federal government disability or retirement plan or law

                  payable for Injury or Sickness provided as a result of employment with the Employer;

                  any sick leave or salary continuation plan of the Employer;

                  any work loss provision in mandatory "No-Fault" auto insurance.




                                                       17
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 20 of 50


2.          any Social Security disability or retirement benefits the Employee or any third party receives (or

            is assumed to receive*) on his or her own behalf or for his or her dependents; or which his or her

            dependents receive (or are assumed to receive*) because of his or her entitlement to such benefits.

            We will not reduce payment by Social Security retirement payments if Disability begins after age

            65 and the Employee was already receiving Social Security retirement payments.

3.          any Retirement Plan benefits funded by the Employer.      "Retirement Plan" means any defined

            benefit or defined contribution plan sponsored or funded by the Employer.     It does not include an

            individual deferred compensation agreement; a profit sharing or any other retirement or savings

            plan maintained in addition to a defined benefit or other defined contribution pension plan, or any

            employee savings plan including a thrift, stock option or stock bonus plan, individual retirement

            account or 40l(k) plan.

4.          any amounts received (or assumed to be received*) by the Employee or his or her dependents

            under any workers' compensation, occupational disease, unemployment compensation law or

            similar state or federal law payable for Injury or Sickness arising out of work with the Employer,

           including all permanent and temporary disability benefits.    This includes any damages,

            compromises or settlement paid in place of such benefits, whether or not liability is admitted.

5.         any amounts paid because of loss of earnings or earning capacity through settlement, judgment,

            arbitration or otherwise, where a third party may be liable, regardless of whether liability is

            determined.



Dependents include any person who receives (or is assumed to receive*) benefits under any applicable

law because of an Employee's entitlement to benefits.



*See the Assumed Receipt of Benefits provision.



Increases in Other Income Benefits

Any increase in Other Income Benefits during a period of Disability due to a cost of living adjustment

will not be considered in calculating the Employee's Disability Benefits after the first reduction is made

for any Other Income Benefits.        This section does not apply to any cost of living adjustment for Disability

Earnings.



Lump Sum Payments

Other Income Benefits or earnings paid in a lump sum will be prorated over the period for which the sum

is given.    If no time is stated, the lump sum will be prorated over five years.



If no specific allocation of a lump sum payment is made, then the total payment will be an Other Income

Benefit.



Assumed Receipt of Benefits

The Insurance Company will assume the Employee (and his or her dependents, if applicable) are

receiving benefits for which they are eligible from Other Income Benefits.        The Insurance Company will

reduce the Employee's Disability Benefits by the amount from Other Income Benefits it estimates are

payable to the Employee and his or her dependents.



The Insurance Company will waive Assumed Receipt of Benefits, except for Disability Earnings for work

the Employee performs while Disability Benefits are payable, if the Employee:



1.         provides satisfactory proof of application for Other Income Benefits;

2.         signs a Reimbursement Agreement;

3.         provides satisfactory proof that all appeals for Other Income Benefits have been made unless the

           Insurance Company determines that further appeals are not likely to succeed; and

4.         submits satisfactory proof that Other Income Benefits were denied.



The Insurance Company will not assume receipt of any pension or retirement benefits that are actuarially

reduced according to applicable law, until the Employee actually receives them.



                                                          18
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 21 of 50



Social Security Assistance

The Insurance Company may help the Employee in applying for Social Security Disability Income

(SSDD) Benefits, and may require the Employee to file an appeal if it believes a reversal of a prior

decision is possible.



The Insurance Company will reduce Disability Benefits by the amount it estimates the Employee will

receive, if the Employee refuses to cooperate with or participate in the Social Security Assistance

Program.



Recovery of Overpayment

The Insurance Company has the right to recover any benefits it has overpaid.    The Insurance Company

may use any or all of the following to recover an overpayment:

1.      request a lump sum payment of the overpaid amount;

2.      reduce any amounts payable under this Policy; and/or

3.      take any appropriate collection activity available to it.



The Minimum Benefit amount will not apply when Disability Benefits are reduced in order to recover any

overpayment.



If an overpayment is due when the Employee dies, any benefits payable under the Policy will be reduced

to recover the overpayment.



Successive Periods of Disability

A separate period of Disability will be considered continuous:

1.      if it results from the same or related causes as a prior Disability for which benefits were payable;

        and

2.      if, after receiving Disability Benefits, the Employee returns to work in his or her Regular

        Occupation for less than 6 consecutive months; and

3.      if the Employee earns less than the percentage of Indexed Earnings that would still qualify him or

        her to meet the definition of Disability/Disabled during at least one month.



Any later period of Disability, regardless of cause, that begins when the Employee is eligible for coverage

under another group disability plan provided by any employer will not be considered a continuous period

of Disability.



For any separate period of disability which is not considered continuous, the Employee must satisfy a new

Elimination Period.



                                              LIMITATIONS



Limited Benefit Periods for Mental or Nervous Disorders

The Insurance Company will pay Disability Benefits on a limited basis during an Employee's lifetime for

a Disability caused by, or contributed to by, any one or more of the following conditions.   Once 24

monthly Disability Benefits have been paid, no further benefits will be payable for any of the following

conditions.



1)      Anxiety disorders

2)      Delusional (paranoid) disorders

3)      Depressive disorders

4)      Eating disorders

5)      Mental illness

6)      Somatoform disorders (psychosomatic illness)




                                                      19
         Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 22 of 50



If, before reaching his or her lifetime maximum benefit, an Employee is confined in a hospital for more

than 14 consecutive days, that period of confinement will not count against his or her lifetime limit.   The

confinement must be for the Appropriate Care of any of the conditions listed above.



Limited Benefit Periods for Alcoholism and Drug Addiction or Abuse

The Insurance Company will pay Disability Benefits on a limited basis during an Employee's lifetime for

a Disability caused by, or contributed to by, any one or more of the following conditions.   Once 24

monthly Disability Benefits have been paid, no further benefits will be payable for any of the following

conditions.



1)         Alcoholism

2)         Drug addiction or abuse



If, before reaching his or her lifetime maximum benefit, an Employee is confined in a hospital for more

than 14 consecutive days, that period of confinement will not count against his or her lifetime limit.   The

confinement must be for the Appropriate Care of any of the conditions listed above.



Pre-Existing Condition Limitation

The Insurance Company will not pay benefits for any period of Disability caused or contributed to

by, or resulting from, a Pre-existing Condition.    A "Pre-existing Condition" means any Injury or

Sickness for which the Employee incurred expenses, received medical treatment, care or services

including diagnostic measures, took prescribed drugs or medicines, or for which a reasonable

person would have consulted a Physician within 3 months before his or her most recent effective

date of insurance.



The Pre-existing Condition Limitation will apply to any added benefits or increases in benefits.

This limitation will not apply to a period of Disability that begins after an Employee is covered for

at least 12 months after his or her most recent effective date of insurance, or the effective date of

any added or increased benefits.


TL-007500.11




                                       ADDITIONAL BENEFITS



Rehabilitation During a Period of Disability

If the Insurance Company determines that a Disabled Employee is a suitable candidate for rehabilitation,

the Insurance Company may require the Employee to participate in a Rehabilitation Plan and assessment

at our expense.   The Insurance Company has the sole discretion to approve the Employee's participation

in a Rehabilitation Plan and to approve a program as a Rehabilitation Plan.   The Insurance Company will

work with the Employee, the Employer and the Employee's Physician and others, as appropriate, to

perform the assessment, develop a Rehabilitation Plan, and discuss return to work opportunities.



The Rehabilitation Plan may, at the Insurance Company's discretion, allow for payment of the Employee's

medical expense, education expense, moving expense, accommodation expense or family care expense

while he or she participates in the program.



If an Employee fails to fully cooperate in all required phases of the Rehabilitation Plan and assessment

without Good Cause, no Disability Benefits will be paid, and insurance will end.



TL-007501.00




                                                     20
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 23 of 50



Catastrophic Disability Benefit



Definitions

The definitions that follow apply to this benefit provision.   They are in addition to those definitions in the

General Definitions section.



"Activities of Daily Living" are:

I.       Bathing (i.e., washing oneself in a shower or tub, including getting into or out of the tub or

         shower, or washing oneself by sponge bath.)

2.       Dressing oneself by putting on and taking off from one's own body all items of clothing and

         needed braces, fasteners and artificial limbs.

3.       Continence (i.e., the ability to maintain control one's own bowel and bladder function; or when

         unable to maintain bowel or bladder function, the ability to perform associated hygiene, including

         caring for a catheter or colostomy bag).

4.       Toileting oneself by getting to and from the toilet, getting on and off the toilet, and performing

         personal hygiene associated with toileting.

5.       Feeding oneself by getting nourishment into the one's own body either from eating food that is

         made available to you in receptacle such as a plate, cup or table, or by feeding oneself by a

         feeding tube or intravenously.

6.       Transferring (i.e., the ability to get oneself into or out of a bed, a chair or wheelchair; or the

         ability to move from place to place either by walking, use of a wheelchair, or some other means.



"Catastrophic Disability" means the Employee is:

1.      Unable to perform, without Substantial Assistance, at least two Activities of Daily Living, or

2.      Has a severe Cognitive Impairment that requires Substantial Supervision to protect the Employee

        or others from threats to health and safety.



"Cognitive Impairment" means the loss or deterioration in intellectual capacity that meets these

requirements:

1.      The loss or deterioration in intellectual capacity is comparable to and includes Alzheimer's

        disease and similar forms of irreversible dementia;

2.      The loss or deterioration in intellectual capacity is measured by clinical evidence and

        standardized tests that reliably measure impairment in the individual's short-term and long-term

        memory, orientation as to person, place, or time and deductive or abstract reasoning.



"Substantial Assistance" means the physical assistance of another person without which the Employee

would not be able to perform an activity of daily living; or the constant presence of another person within

arm's reach that is necessary to prevent, by physical intervention, injury to the Employee while the

Employee is performing an activity of daily living.



"Substantial Supervision" means continual oversight that may include cueing by verbal prompting,

gestures, or other demonstrations by another person, and which is needed to protect the Employee from

threats to health and safety.



Benefits Payable

Catastrophic Disability Benefits are payable when the Insurer detennines that the Employee has a

Catastrophic Disability that is due to the same sickness or injury for which Disability Benefits are payable

under this Policy.



The benefits are payable only while these conditions are met:

1.      The Employee is receiving monthly Disability Benefits under the Policy.

2.      The Employee's Catastrophic Disability lasted for at least the Elimination Period duration shown

        in the Schedule of Benefits.

3.      The Employee submits, at his/her own expense, satisfactory proof of Catastrophic Disability to

        the Insurer, when required by the Insurer.



                                                       21
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 24 of 50



Amount Payable

Benefits are payable monthly at the Catastrophic Disability Rate shown in the Schedule of Benefits.                           This

benefit will not be reduced by any other source of income.



For periods of less than one month, the Insurer will pay 1/30" of the monthly benefit for Catastrophic

Disability for each day.



Termination of Benefits

Catastrophic Disability Benefits end on the earliest to occur of:

1.            the date the Employee's Catastrophic Disability ends.;

2.            the date the Employee is no longer receiving monthly disability benefits under the Policy;

3.            the date the Employee fails to submit proof of continuing Catastrophic Disability; or

4.            the date the Employee dies.

5.            the end of the Maximum Benefit Period shown                 in   the Schedule of Benefits.



No survivor benefits are payable for the Catastrophic Disability Benefit.


TL-008895-1




Survivor Benefit

The Insurance Company will pay a Survivor Benefit if an Employee dies while Monthly Benefits are

payable.       The Employee must have been continuously Disabled for the Survivor Benefit Waiting Period

before the first benefit is payable.          These benefits will be payable for the Maximum Benefit Period for

Survivor Benefits.



Benefits will be paid to the Employee's Spouse.                  If there is no Spouse, benefits will be paid in equal

shares to the Employee's surviving Children.                If there are no Spouse and no Children, bene fi ts wi ll be paid

to the Employee's estate.



"S pous e"     means an      Employee's    lawful spouse.     "Children"       means an Employee's unmarried children

under age       25   who are chiefly dependent upon the Employee for support and maintenance.                     The term

includes a stepchild living with the Employee at the time of his or her death.



TL-005107




                                    TERMINATION OF DISABILITY BENEFITS



Benefits will end on the earliest of the            following    dates:

1.            the date the Employee earns         from   any occupation, more than the percentage of          Indexed   Earnings

              set forth in the definition of Disability applicable to him or her at that time;

2.            the date the   Insurance   Company determines he or she is not Disabled;

3.            the end of the   Maximum      Benefit    Period;


4.            the date the Employee dies;

5.            the date the   Employee    refuses, without     Good      Cause, to   fully   cooperate in all required phases of

              the Rehabilitation   Plan   and assessment;

6.            the date the Employee is no longer receiving              Appropriate Care;


7.            the   date the Employee     fails   to cooperate   with   the Insurance Company in the administration of the

              claim.   Such cooperation includes, but is not limited to, providing any information or                documents


              needed to determine whether benefits are payable or the actual benefit amount due.



Benefits may be resumed if the Employee begins to cooperate fully in the                         Rehabilitation Plan within   30

days of the date benefits        terminated.




TL-007502.00




                                                                    22
         Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 25 of 50



                                                  EXCLUSIONS



The Insurance Company will not pay any Disability Benefits for a Disability that results, directly or

indirectly, from:

1.         suicide, attempted suicide, or self-inflicted injury while sane or insane.

2.         active participation in a riot.

3.         commission of a felony.

4.         the revocation, restriction or non-renewal of an Employee's license, permit or certification

           necessary to perform the duties of his or her occupation unless due solely to Injury or Sickness

           otherwise covered by the Policy.

In addition, the Insurance Company will not pay Disability Benefits for any period of Disability during

which the Employee is incarcerated in a penal or corrections institution.



TL-007503.00




                                              CLAIM PROVISIONS



Notice of Claim

Written notice, or notice by any other electronic/telephonic means authorized by the Insurance Company,

must be given to the Insurance Company within 3 1 days after a covered loss occurs or begins or as soon

as reasonably possible.     If written notice, or notice by any other electronic/telephonic means authorized

by the Insurance Company, is not given in that time, the claim will not be invalidated or reduced if it is

shown that notice was given as soon as was reasonably possible.        Notice can be given at our home office

in Philadelphia, Pennsylvania or to our agent.      Notice should include the Employer's Name, the Policy

Number and the claimant's name and address.



Claim Forms

When the Insurance Company receives notice of claim, the Insurance Company will send claim forms for

filing proof of loss.   If claim forms are not sent within 15 days after notice is received by the Insurance

Company, the proof requirements will be met by submitting, within the time required under the "Proof of

Loss" section, written proof, or proof by any other electronic/telephonic means authorized by the

Insurance Company, of the nature and extent of the loss.



Claimant Cooperation Provision

Failure of a claimant to cooperate with the Insurance Company in the administration of the claim may

result in termination of the claim.     Such cooperation includes, but is not limited to, providing any

information or documents needed to determine whether benefits are payable or the actual benefit amount

due.



Insurance Data

The Employer is required to cooperate with the Insurance Company in the review of claims and

applications for coverage.     Any information the Insurance Company provides in these areas is

confidential and may not be used or released by the Employer if not permitted by applicable privacy laws.



Proof of Loss

Written proof of loss, or proof by any other electronic/telephonic means authorized by the Insurance

Company, must be given to the Insurance Company within 90 days after the date of the loss for which a

claim is made.     If written proof of loss, or proof by any other electronic/telephonic means authorized by

the Insurance Company, is not given in that 90 day period, the claim will not be invalidated nor reduced if

it is shown that it was given as soon as was reasonably possible.      In any case, written proof of loss, or

proof by any other electronic/telephonic means authorized by the Insurance Company, must be given not

more than one year after that 90 day period.      If written proof of loss, or proof by any other

electronic/telephonic means authorized by the Insurance Company, is provided outside of these time

limits, the claim will be denied.    These time limits will not apply while the person making the claim lacks

legal capacity.




                                                         23
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 26 of 50



Written proof, or proof by any other electronic/telephonic means authorized by the Insurance Company,

that the loss continues must be furnished to the Insurance Company at intervals required by us.      Within 30

days of a request, written proof of continued Disability and Appropriate Care by a Physician must be

given to the Insurance Company.



Time of Payment

Disability Benefits will be paid at regular intervals of not less frequently than once a month.   Any

balance, unpaid at the end of any period for which the Insurance Company is liable, will be paid at that

time.



To Whom Payable

Disability Benefits will be paid to the Employee.    If any person to whom benefits are payable is a minor

or, in the opinion of the Insurance Company, is not able to give a valid receipt, such payment will be

made to his or her legal guardian.    However, if no request for payment has been made by the legal

guardian, the Insurance Company may, at its option, make payment to the person or institution appearing

to have assumed custody and support.



If an Employee dies while any Disability Benefits remain unpaid, the Insurance Company may, at its

option, make direct payment to any of the following living relatives of the Employee:      spouse, mother,

father, children, brothers or sisters; or to the executors or administrators of the Employee's estate.   The

Insurance Company may reduce the amount payable by any indebtedness due.



Payment in the manner described above will release the Insurance Company from all liability for any

payment made.



Physical Examination and Autopsy

The Insurance Company, at its expense, will have the right to examine any person for whom a claim is

pending as often as it may reasonably require.   The Insurance Company may, at its expense, require an

autopsy unless prohibited by law.



Legal Actions

No action at law or in equity may be brought to recover benefits under the Policy less than 60 days after

written proof of loss, or proof by any other electronic/telephonic means authorized by the Insurance

Company, has been furnished as required by the Policy.      No such action shall be brought more than 3

years after the time satisfactory proof of loss is required to be furnished.



Time Limitations

If any time limit stated in the Policy for giving notice of claim or proof of loss, or for bringing any action

at law or in equity, is less than that permitted by the law of the state in which the Employee lives when

the Policy is issued, then the time limit provided in the Policy is extended to agree with the minimum

permitted by the law of that state.



Physician/Patient Relationship

The Insured will have the right to choose any Physician who is practicing legally.    The Insurance

Company will in no way disturb the Physician/patient relationship.



TL-004724




                                                      24
          Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 27 of 50



                                               ADMINISTRATIVE PROVISIONS



Premiums

The premiums for this Policy will be based on the rates currently in force, the plan and the amount of

insurance in effect.



Changes in Premium Rates

The premium rates may be changed by the Insurance Company from time to time with at least 3 1 days

advance written notice.          No change in rates will be made until 36 months after the Effective Date.           An

increase in rates will not be made more often than once in a 12 month period.                However, the Insurance

Company reserves the light to change the rates even during a period for which the rate is guarantee, if any of

the following events take place.

1.         The Policy terms change.

2.         A division, subsidiary, eligible company, or class is added or deleted.

3.        There is a change of more than 10% in the number of Insureds.

4.         Federal or state laws or regulation affecting benefit obligations change.



5.         Other changes occur in the nature of the risk that would affect the Insurance Company's original

          risk assessment.

6.        The Insurance Company determines the Employer fails to furnish necessary information.



If an increase or decrease in rates takes place on a date that is not a Premium Due Date, a pro rata

adjustment will apply from the date of the change to the next Premium Due Date.



Reporting Requirements

The Employer must, upon request, give the Insurance Company any information required to determine who

is insured, the amount of insurance in force and any other information needed to administer the plan of

insurance.



Payment of Premium

The first premium is due on the Policy Effective Date.               After that, premiums will be due monthly unless the

Employer and the Insurance Company agree on some other method of premium payment.



If any premium is not paid when due, the plan will be canceled as of the Premium Due Date, except as

provided in the    P olicy   race Period section.
                             G




Notice Of Cancellation

The Employer or the Insurance             C   ompany may cancel the policy as of any Premium Due Date by         giving 3 1

days advance written notice.         If a premium is not paid when due, the Policy will automatically be canceled

as of the Premium Due Date, except as provided in the Policy               G race Period section.



Policy Grace Period

A    Policy   Grace Period of     3 1 days will be granted for the payment of the required premiums under this

Policy.   This Policy will be in          rce during the Policy
                                         fo                       G  race Period.   The Employer is liable to the Insurance

Company for any unpaid premium for the time this Policy was in force.



Grace Period for the Insured

If the required premium is not paid on the Premium Due Date, there is a 3 1 day                 grace period after each

premium due date after the           rst.
                                    fi        If the required premium is not paid during the    grace period,   insurance



will end on the last day for which premium was paid.




                                                                25
         Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 28 of 50



Reinstatement of Insurance

An Employee's insurance may be reinstated if it ends because he or she is on an unpaid leave of absence.      If

an Employee's Active Service ended due to an approved leave pursuant to the Family and Medical Leave

Act (FMLA) and Continuation of Insurance is not applicable, an Employee's insurance may be reinstated

at the conclusion of the FMLA leave.



If an Employee's Active Service ends due to an Employer approved unpaid leave of absence, other than

an approved FMLA leave, insurance may be reinstated only:

1.         If the reinstatement occurs within 12 weeks from the date insurance ends, or

2.         When returning from military service pursuant to the Uniformed Services Employment Act of

               1994 (USERRA).



For insurance to be reinstated the following conditions must be met:

1.         An Employee must be in a Class of Eligible Employees.

2.         The required premium must be paid.

3.         The Insurance Company must receive a written request for reinstatement within 3 1 days from the

           date an Employee returns to Active Service.



Reinstated insurance will be effective on the date the Employee returns to Active Service.     If an

Employee did not fully satisfy the Eligibility Waiting Period or the Pre-Existing Condition Limitation (if

any) before insurance ended due to an unpaid leave of absence, credit will be given for any time that was

satisfied.


TL-009960.00




                                         GENERAL PROVISIONS



Entire Contract

The entire contract will be made up of the Policy, the application of the Employer, a copy of which is

attached to the Policy, and the applications, if any, of the Insureds.



Incontestability

All statements made by the Employer or by an Insured are representations not warranties.       No statement

will be used to deny or reduce benefits or as a defense to a claim, unless a copy of the instrument

containing the statement has been furnished to the claimant.    In the event of death or legal incapacity, the

beneficiary or representative must receive the copy.



After two years from an Insured's effective date of insurance, or from the effective date of any added or

increased benefits, no such statement will cause insurance to be contested except for fraud or eligibility

for coverage.



Misstatement of Age

If an Insured 's age has been misstated, the Insurance Company will adjust all benefits to the amounts that

would have been purchased for the correct age.



Policy Changes

No change in the Policy will be valid until approved by an executive officer of the Insurance Company.

This approval must be endorsed on, or attached to, the Policy.    No agent may change the Policy or waive

any of its provisions.



Workers' Compensation Insurance

The Policy is not in lieu of and does not affect any requirements for insurance under any Workers'

Compensation Insurance Law.




                                                       26
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 29 of 50



Certificates

A certificate of insurance will be delivered to the Employer for delivery to Insureds.        Each certificate will

list the benefits, conditions and limits of the Policy.      It will state to whom benefits will be paid.



Assignment of Benefits

The Insurance Company will not be affected by the assignment of an Insured's certificate until the

original assignment or a certified copy of the assignment is filed with the Insurance Company.              The

Insurance Company will not be responsible for the validity or sufficiency of an assignment.           An

assignment of benefits will operate so long as the assignment remains in force provided insurance under

the Policy is in effect.      This insurance may not be levied on, attached, garnisheed, or otherwise taken for a

person's debts.       This prohibition does not apply where contrary to law.



Clerical Error

A person's insurance will not be affected by error or delay in keeping records of insurance under the

Policy.        If such an error is found, the premium will be adjusted fairly.



Agency

The Employer and Plan Administrator are agents of the Employee for transactions relating to insurance

under the Policy.        The Insurance Company is not liable for any of their acts or omissions.



Ownership of Records

All records maintained by the Insurance Company are, and shall remain, the property of the Insurance

Company.


TL-004726




Certain Internal Revenue Code (IRC) & Internal Revenue Service (IRS) Functions

The Insurer may agree with the Policyholder to perform certain functions required by the Internal

Revenue Code and IRS regulations.           Such functions may include the preparation and filing of wage and

tax statements (Form W-2) for disability benefit payments made under this Policy.            In consideration of the

payment of premiums by the Policyholder, the Insurer waives the right to transfer liability with respect to

the employer taxes imposed on the Insurer by IRS Regulation 3 2. 1 ( e ) 1 ) for monthly Disability payments

made under this Policy.        Employee money may not be used to fund the Premium for the services and

payments of this section.


TL-009230.11




                                                    DEFINITIONS



Please note, certain words used in this document have specific meanings.           These terms will be capitalized

throughout this document.         The definition of any word, if not defined in the text where it is used, may be

found either in this Definitions section or in the Schedule of Benefits.



Active Service

An Employee is in Active Service on a day which is one of the Employer's scheduled work days if either

of the following conditions are met.



1.          The Employee is performing his or her regular occupation for the Employer on a full-time basis.

            He or she must be working at one of the Employer's usual places of business or at some location

            to which the employer's business requires an Employee to travel.

2.          The day is a scheduled holiday or vacation day and the Employee was performing his or her

            regular occupation on the preceding scheduled work day.



An Employee is in Active Service on a day which is not one of the Employer's scheduled work days only

if he or she was in Active Service on the preceding scheduled work day.




                                                           27
         Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 30 of 50



Appropriate Care

Appropriate Care means the Employee:

1.        Has received treatment, care and advice from a Physician who is qualified and experienced in the

          diagnosis and treatment of the conditions causing Disability.   If the condition is of a nature or

          severity that it is customarily treated by a recognized medical specialty, the Physician is a

          practitioner in that specialty.

2.        Continues to receive such treatment, care or advice as often as is required for treatment of the

          conditions causing Disability.

3.        Adheres to the treatment plan prescribed by the Physician, including the taking of medications.



Consumer Price Index (CPI-W)

The Consumer Price Index for Urban Wage Earners and Clerical Workers published by the U.S.

Department of Labor.      If the index is discontinued or changed, another nationally published index that is

comparable to the CPI-W will be used.



Disability Earnings

Any wage or salary for any work performed for any employer during the Employee's Disability,

including commissions, bonus, overtime pay or other extra compensation.



Employee

For eligibility purposes, an Employee is an employee of the Employer in one of the "Classes of Eligible

Employees."     Otherwise, Employee means an employee of the Employer who is insured under the Policy.



Employer

The Policyholder and any affiliates or subsidiaries covered under the Policy.     The Employer is acting as

an agent of the Insured for transactions relating to this insurance.   The actions of the Employer shall not

be considered the actions of the Insurance Company.



Full-time

Full-time means the number of hours set by the Employer as a regular work day for Employees in the

Employee's eligibility class.



Furlough

Furlough means a temporary suspension or alteration of Active Service initiated by the Employer, for a

period of time specified in advance not to exceed 30 days at a time.



Good Cause

A medical reason preventing participation in the Rehabilitation Plan.     Satisfactory proof of Good Cause

must be provided to the Insurance Company.



Indexed Earnings

For the first 12 months Monthly Benefits are payable, Indexed Earnings will be equal to Covered

Earnings.   After 12 Monthly Benefits are payable, Indexed Earnings will be an Employee's Covered

Earnings plus an increase applied on each anniversary of the date Monthly Benefits became payable.             The

amount of each increase will be the lesser of:

1.        10% of the Employee's Indexed Earnings during the preceding year of Disability; or

2.       the rate of increase in the Consumer Price Index (CPI-W) during the preceding calendar year.



Injury

Any accidental loss or bodily harm which results directly and independently of all other causes from an

Accident.




                                                       28
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 31 of 50



Insurability Requirement

An eligible person will satisfy the Insurability Requirement for an amount of coverage on the day the

Insurance Company agrees in writing to accept him or her as insured for that amount.        To determine a

person's acceptability for coverage, the Insurance Company will require evidence of good health and may

require it be provided at the Employee's expense.



Insurance Company

The Insurance Company underwriting the Policy is named on the Policy cover page.



Insured

A person who is eligible for insurance under the Policy, for whom insurance is elected, the required

premium is paid and coverage is in force under the Policy.



Life Status Change

A Life Status Change is an event recognized by the Employer's Flexible Benefits Plan as qualifying an

Employee to make changes in benefit selections at a time other than an Annual Enrollment Period.



If there is no Employer sponsored Flexible Benefits Plan, or if it is no longer in effect, the following

events are Life Status Changes.

1.      Marriage

2.      Divorce, annulment or legal separation

3.      Birth or adoption of a child

4.      Death of a spouse

5.      Termination of a spouse's employment

6.      A change in the benefit plan available to the Employee's spouse

7.      A change in the Employee's or spouse's employment status that affects either's eligibility for

        benefits



Physician

Physician means a licensed doctor practicing within the scope of his or her license and rendering care and

treatment to an Insured that is appropriate for the condition and locality.   The term does not include an

Employee, an Employee's spouse, the immediate family (including parents, children, siblings or spouses

of any of the foregoing, whether the relationship derives from blood or marriage), of an Employee or

spouse, or a person living in an Employee's household.



Prior Plan

The Prior Plan refers to the plan of insurance providing similar benefits sponsored by the Employer in

effect directly prior to the Policy Effective Date.   A Prior Plan will include the plan of a company in

effect on the day prior to that company's addition to this Policy after the Policy Effective Date.



Regular Occupation

The occupation the Employee routinely performs at the time the Disability begins.       In evaluating the

Disability, the Insurance Company will consider the duties of the occupation as it is normally performed

in the general labor market in the national economy.     It is not work tasks that are performed for a specific

employer or at a specific location.



Rehabilitation Plan

A written plan designed to enable the Employee to return to work.      The Rehabilitation Plan will consist of

one or more of the following phases:

1.      rehabilitation, under which the Insurance Company may provide, arrange or authorize

        educational, vocational or physical rehabilitation or other appropriate services;

2.      work, which may include modified work and work on a part-time basis.




                                                        29
          Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 32 of 50



Sickness

Any physical or mental illness.



Temporary Layoff

Temporary Layoff means a temporary suspension of Active Service for a period of time determined in

advance by the Employer, other than a Furlough as defined.   Temporary Layoff does not include the

permanent termination of Active Service (including but not limited to a job elimination), which shall be

treated as termination of employment.


TL-007500.11 as modified by TL-009980




                                                    30
        Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 33 of 50



                                    SCHEDULE OF AFFILIATES



The following affiliates are covered under the Policy as of January 1, 2013.



Affiliate Name



Laureate Medical Group at Northside, LLC




TL-004776




                                                    31
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 34 of 50


                            LIFE INSURANCE COMPANY OF NORTH AMERICA

                                      (herein called the Insurance Company)



                                              AMENDATORY RIDER



                    CLAIM PROCEDURES APPLICABLE TO PLANS SUBJECT TO THE

                     EMPLOYEE RETIREMENT INCOME SECURITY ACT ("ERISA")



The provisions below amend the Policy to which they are attached.           They apply to all claims for benefits

under the Policy.       They supplement other provisions of the Policy relating to claims for benefits.



This Policy has been issued in conjunction with an employee welfare benefit plan subject to the Employee

Retirement Income Security Act of 1974 (ERISA").               This Policy is a Plan document within the meaning

of ERlSA.         As respects the Insurance Company, it is the sole contract under which benefits are payable by

the Insurance Company.         Except for this, it shall not be deemed to affect or supersede other Plan

documents.



The Plan Administrator has appointed the Insurance Company as the named fiduciary for deciding claims

for benefits under the Plan, and for deciding any appeals of denied claims.



Review of Claims for Benefits



The Insurance Company has 45 days from the date it receives a claim for disability benefits, or 90 days

from the date it receives a claim for any other benefit, to determine whether or not benefits are payable in

accordance with the terms of the Policy.       The Insurance Company may require more time to review the

claim if necessary due to matters beyond its control.       If this should happen, the Insurance Company must

provide notice in writing that its review period has been extended for:

           (i)        up to two more 30 day periods (in the case of a claim for disability benefits); or

           (ii)       90 days more (in the case of any other benefit).

If this extension is made because additional information must be furnished, these extension periods will

begin when the additional information is received.        The requested information must be furnished within

45 days.



During the review period, the Insurance Company may require:

           ()         a medical examination of the Insured, at its own expense; or

           (ii)       additional information regarding the claim.

If a medical examination is required, the Insurance Company will notify the Insured of the date and time

of the examination and the physician's name and location.          If additional information is required, the

Insurance Company must notify the claimant, in writing, stating what information is needed and why it is

needed.



If the claim is approved, the Insurance Company will pay the appropriate benefit.



If the claim is denied, in whole or in part, the Insurance Company will provide written notice within the

review period.       The Insurance Company's written notice will include the following information:



1.        The specific reason(s) the claim was denied.

2.        Specific reference to the Policy provision(s) on which the denial was based.

3.        Any additional information required for the claim to be reconsidered, and the reason this

          information is necessary.

4.        In the case of any claim for a disability benefit: identification of any internal rule, guideline or

          protocol relied on in making the claim decision, and an explanation of any medically-related

          exclusion or limitation involved in the decision.




                                                          32
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 35 of 50


5.           A statement regarding the right to appeal the decision, and an explanation of the appeal

             procedure, including a statement of the right to bring a civil action under Section 502(a) of

             BRISA if the appeal is denied.



Appeal Procedure for Denied Claims



Whenever a claim is denied, there is the right to appeal the decision.       A written request for appeal must be

made to the Insurance Company within 60 days ( 1 8 0 days in the case of any claim for disability benefits)

from the date the denial was received.        If a request is not made within that time, the right to appeal will

have been waived.



Once a request has been received by the Insurance Company, a prompt and complete review of the claim

will take place.     This review will give no deference to the original claim decision.    It will not be made by

the person who made the initial claim decision, or a subordinate of that person.         During the review, the

claimant (or the claimant's duly authorized representative) has the right to review any documents that

have a bearing on the claim, including the documents which establish and control the Plan.           Any medical

or vocational experts consulted by the Insurance Company will be identified.          Issues and comments that

might affect the outcome of the review may also be submitted.



The Insurance Company has 60 days (45 days, in the case of any disability benefit) from the date it

receives a request to review the claim and provide its decision.       Under special circumstances, the

Insurance Company may require more time to review the claim.             If this should happen, the Insurance

Company must provide notice, in writing, that its review period has been extended for an additional 60

days (45 days in the case of any disability benefit).      Once its review is complete, the Insurance Company

must state, in writing, the results of the review and indicate the Plan provisions upon which it based its

decision.




Matthew G. Manders, President



TL-009000




                                                           33
         Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 36 of 50



                         IMPORTANT CHANGES FOR STATE REQUIREMENTS



If an Employee resides in one of the following states, the provisions of the certificate are modified for

residents of the following states.         The modifications listed apply only to residents of that state.



Louisiana residents:

    The percentage of Indexed Earnings, if any, that qualifies an insured to meet the definition of

    Disability/Disabled may not be less than 80%.



Massachusetts residents:

    Continuation of Insurance after leaving the group

    If an Employee leaves the group covered under the Policy, insurance for such Employee will be continued

    until the earliest of the following dates:

    1.    31 days from the date the Employee leaves the group;

    2.    The date the Employee becomes eligible for similar benefits.



    Continuation of Insurance due to a Plant Closing or Partial Closing

    If an Employee leaves the group due to termination of employment resulting from a Plant Closing or

    Partial Closing, insurance for such Employee will be continued until the earliest of the following dates:

    1.    90 days from the date of the Plant Closing or Partial Closing;

    2.   The date the Employee becomes eligible for similar benefits.



    Definitions : For purposes of this provision:



    Plant Closing means a permanent cessation or reduction of business at a facility which results or will

    result as determined by the director in the permanent separation of at least 90% of the employees of said

    facility within a period of six months prior to the date of certification or with such other period as the

    director shall prescribe, provided that such period shall fall within the six month period prior to the date of

    certification.



   Partial Closing means a permanent cessation of a major discrete portion of the business conducted at a

    facility which results in the termination of a significant number of the employees of said facility and which

    affects workers and communities in a manner similar to that of Plant Closings.



Minnesota residents:

   The Pre-existing Condition Limitation, if any, may not be longer than 24 months from the insured's

   most recent effective date of insurance.




Texas residents:

   Any    provision offsetting or otherwise reducing any benefit by an amount payable under an individual

   or franchise policy will not apply.



Washington residents:

   The following definition of           "Children"   as stated under   the Survivor Benefit   is applicable to

   Washington        residents.



   "Children"    means an     Employee's       children under age 26 who are chiefly dependent upon the

   Employee for support           and   maintenance.




                                                              34
       Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 37 of 50



                         LIFE INSURANCE COMPANY OF NORTH AMERICA

                                      PHILADELPHIA, PA 19192-2235



We, Northside Hospital, Inc., whose main office address is Atlanta, GA, hereby approve and accept the

terms of Group Policy Number FLK-980122 issued by the LIFE INSURANCE COMPANY OF NORTH

AMERICA.      We acknowledge that benefits will be provided in accordance with the terms and provisions of

the policy, which will be the sole contract under which benefits are paid.



This form is to be signed in duplicate.   One part is to be retained by Northside Hospital, Inc.; the other part is

to be returned to the LIFE INSURANCE COMPANY OF NORTH AMERICA.




                                             Northside Hospital, Inc.




Signature and Title:                                                         Date:                                _




        (This Copy Is To Be Returned To LIFE INSURANCE COMP ANY OF NORTH AMERICA)




                        LIFE INSURANCE COMPANY OF NORTH AMERICA

                                     PHILADELPHIA, PA 19192-2235



We, Northside Hospital, Inc., whose main office address is Atlanta, GA, hereby approve and accept the

terms of Group Policy Number FLK-980122 issued by the LIFE INSURANCE COMPANY OF NORTH

AMERICA. We acknowiedge that benefits will be provided in accordance with the terms and provisions of

the policy, which will be the sole contract under which benefits are paid.



This form is to be signed in duplicate.   One part is to be retained by Northside Hospital, Inc.; the other part is

to be returned to the LIFE INSURANCE COMPANY OF NORTH AMERICA.




                                             Northside Hospital, Inc.




Signature and Title:                                                         Date:                               _




                         (This Copy Is To Be Retained By Northside Hospital, Inc.)
           Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 38 of 50




                                LIFE INSURANCE COMPANY OF NORTH AMERICA

                                                  (herein called the Company)



                              Amendment to be attached to and made a part of the Group Policy

                                            A Contract between the Company and



                                                     Northside Hospital, Inc.

                                                  (herein called the Policyholder)



                                                    PolicyNo.:   FLK-980122




                                                        PLEASE READ



IMPORTANT: The attached amendment to your policy has been made at your request, and will be effective on the date

shown within the amendment.     Please review this amendment immediately and confirm that it accurately reflects your

request and is consistent with your intentions.   If amended certificates have been provided, please review these as well.   If

there are any errors or discrepancies, please notify your account manager or account service representative immediately.      If

you have not notified your account manager or account service representative of any errors or concerns, continued payment

of premium more than 3 1 days after delivery of this amendment will be deemed acceptance of this amendment.
             Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 39 of 50




                                     LIFE INSURANCE COMPANY OF NORTH AMERICA

                                                        (herein called the Company)



                                  Amendment to be attached to and made a part of the Group Policy

                                                    A Contract between the Company and



                                                             Northside Hospital, Inc.

                                                       (herein called the Policyholder)



                                                         Policy No.:    FLK - 9 8 0 1 2 2




This Amendment will be in effect on the Effective Date(s) shown below only for insured Employees in Active Service on

that date.   If an Employee is not in Active Service on the date his insurance would otherwise become effective, it will be

effective on the date he returns to Active Service.



The Company and the Policyholder hereby agree that the Policy is amended as follows:



     1.)   Effective January 1 , 2 0 1 6 , the Classes of Eligible Employees provision of the SCHEDULE OF BENEFITS section

           of the Policy is replaced by the following:



Classes of Eligible Employees



On the pages following the definition of eligible employees there is a Schedule of Benefits for each Class of Eligible

Employees listed below.        For an explanation of these benefits, please see the Description of Benefits provision.



If an Employee is eligible under one Class of Eligible Employees and later becomes eligible under a different Class of

Eligible Employees, changes in the Employee's insurance due to the class change will be effective on the first date the

Employee is in Active Service on or after the date of the change in class.



Class I              All active Employees of the Employer classified as Executives scheduled to work a minimum of 30 hours

                     per week.



Class 2              All active Employees of the Employer classified as Physicians scheduled to work a minimum of24 hours

                     per week.



Class 3              All active Employees of the Employer classified as Managers scheduled to work a minimum of 30 hours

                     per week, excluding Executives.



Class 4              All active, Full-time Employees of the Employer scheduled to work a minimum of30 hours per week,

                     excluding Executives, Physicians and Managers.



    2.)    Effective January 1 , 2 0 1 6 ,   the following   Class is added to the Classes of Eligible Employees   provision   of the

           SCHEDULE OF         BENEFITS




Class 5              All active Part-time Employees of the Employer working less than 30 hours but working              16   or more

                     hours per   week   based on a rolling 12 calendar     year.




    3. )   Effective   January   1 , 2 0 1 6 , the attached SCHEDULE OF      BENEFITS       FOR CLASS 5 is made a   part   of the policy.
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 40 of 50




Except for the above, this Amendment does not change the Policy in any way.



FOR THE COMPANY




 Matthew G. Manders, President



Date:   December 22, 20 1 5



Amendment No. 04




TL-004780
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 41 of 50




                                          SCHEDULE OF BENEFITS FOR CLASS 5




Eligibility Waiting Period



For Employees hired on or before the Policy Effective Date:                          No Waiting Period



For Employees hired after the Policy Effective Date:                                 No Waiting Period



Definition of Disability/Disabled

The Employee is considered Disabled if, solely because of Injury or Sickness, he or she is:

1.       unable to perform the material duties of his or her Regular Occupation; and

2.       unable to earn 80% or more of his or her Indexed Earnings from working in his or her Regular Occupation.



After Disability Benefits have been payable for 24 months, the Employee is considered Disabled if, solely due to Injury or

Sickness, he or she is:

1.       unable to perform the material duties of any occupation for which he or she is, or may reasonably become,

         qualified based on education, training or experience; and

2.       unable to earn 60% or more of his or her Indexed Earnings.



The Insurance Company will require proof of earnings and continued Disability.



Definition of Covered Earnings

Covered Earnings means an Employee's wage or salary as reported by the Employer for work performed for the Employer

as in effect just prior to the date Disability begins.   Covered Earnings are determined initially on the date an Employee

applies for coverage.     A change in the amount of Covered Earnings is effective on the date of the change, if the Employer

gives us written notice of the change and the required premium is paid.



It does not include amounts received as bonus, commissions, overtime pay or other extra compensation.



Any increase in an Employee's Covered Earnings will not be effective during a period of continuous Disability.



Elimination Period                              90 days



Gross Disability Benefit                        The lesser of 50% of an Employee's monthly Covered Earnings rounded to the

                                                nearest dollar or the Maximum Disability Benefit.



Maximum Disability Benefit                      $10,000 per month



Minimum Disability Benefit                      The greater of $ 1 0 0 or 10% of an Employee's Monthly Benefit prior to any

                                                reductions for Other Income Benefits.



Disability Benefit Calculation

The Disability Benefit payable to the Employee is figured using the Gross Disability Benefit, Other Income Benefits and

the Return to Work Incentive.     Monthly Benefits are based on a 30-day month.     The Disability Benefit will be prorated if

payable for any period less than a month.



During any month the Employee has no Disability Earnings, the monthly benefit payable is the Gross Disability Benefit

less Other Income Benefits.     During any month the Employee has Disability Earnings, benefits are determined under the

Return to Work Incentive.      Benefits will not be less than the minimum benefit shown in the Schedule of Benefits except as

provided under the section Minimum Benefit.



"Other Income Benefits" means any benefits listed in the Other Income Benefits provision that an Employee receives on his

or her own behalf or for dependents, or which the Employee's dependents receive because of the Employee's entitlement to

Other Income Benefits.
              Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 42 of 50




         Return to Work Incentive

         During any month the Employee has Disability Earnings, his or her benefits will be calculated as follows.



         The Employee's monthly benefit payable will be calculated as follows during the first 24 months disability benefits

         are payable and the Employee has Disability Earnings:



         I.        Add the Employee's Gross Disability Benefit and Disability Earnings.

         2.        Compare the sum from I . to the Employee's Indexed Earnings.

         3.        If the sum from I . exceeds 100% of the Employee's Indexed Earnings, then subtract the Indexed Earnings

                   from the sum in l .

        4.         The Employee's Gross Disability Benefit will be reduced by the difference from 3 . , as well as by Other

                   Income Benefits.

         5.        If the sum from I. does not exceed 100% of the Employee's Indexed Earnings, the Employee's Gross

                   Disability Benefit will be reduced by Other Income Benefits.



        After disability benefits are payable for 24 months, the monthly benefit payable is the Gross Disability Benefit

        reduced by Other Income Benefits and 50% of Disability Earnings.



        No Disability Benefits will be paid, and insurance will end if the Insurance Company determines the Employee is

        able to work under a modified work arrangement and he or she refuses to do so without Good Cause.



Additional Benefits



Catastrophic Disability Benefit

        Amount of Benefit:                    20% of an Employee's monthly Covered Earnings to a maximum monthly

                                             benefit of $5,000.



Survivor Benefit

        Benefit Waiting Period:              After 3 Monthly Benefits are payable.

        Amount of Benefit:                    I 00% of the sum of the last full Disability Benefit plus the amount of any

                                             Disability Earnings by which the benefit had been reduced for that month.



        Maximum Benefit Period               A single lump sum payment equal to 3 monthly Survivor Benefits.



Maximum Benefit Period

The later of the Employee's SSNRA or the Maximum Benefit Period listed below.



Age When Disability Begins                   Maximum Benefit Period

        Age 62 or under                      The Employee's 65th birthday or the date the 42nd Monthly Benefit is payable,

                                             iflater.

        Age63                                The date the 36th Monthly Benefit is payable.

        Age64                                The date the 30th Monthly Benefit is payable.

        Age65                                The date the 24th Monthly Benefit is payable.

        Age66                                The date the 2 1 s t Monthly Benefit is payable.

        Age67                                The date the 18th Monthly Benefit is payable.

        Age68                                The date the 1 5 th Monthly Benefit is payable.

        Age 69 or older                      The date the 12th Monthly Benefit is payable.



*SSNRA means the Social Security Normal Retirement Age in effect under the Social Security Act on the Policy Effective

Date.
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 43 of 50




Initial Premium Rates



The Monthly Premium for each Employee is based on the Employee's Age and amount of Covered Payroll.       The Monthly

Rates per $100 of Covered Payroll are listed below.



  Under Age20               $ .1 2           Age 6 0 - 64         $1.47

   Age 2 0 - 2 4            $.12             Age 6 5 - 6 9        $1.53

  Age 25 -- 2 9             $ .1 6           Age 7 0 - 7 4        $ 1. 5 7

  Age 3 0 - 3 4            $.30              Age 7 5 - 7 9        $ 1.5 7

  Age 35 - 3 9             $.47              Age 8 0 - 84         $ 1.5 7

  Age 4 0 - 4 4            $.70              Age 8 5 - 8 9        $ 1.5 7

  Age 45 - 4 9             $.95              Age 9 0 - 9 4        $1.57

  Age 5 0 - 54             $1.31             Age 95 and over      $1.57

  Age 5 5 - 5 9            $ 1.3 9



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

determination is made.   However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed $20,000.



A change in rates due to a change in the Employee's age will become effective on the Policy Anniversary coinciding with

or following the Employee's attainment of the age specified.



TL-004774
           Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 44 of 50




                                LIFE INSURANCE COMPANY OF NORTH AMERICA

                                                  (herein called the Company)



                              Amendment to be attached to and made a part of the Group Policy

                                            A Contract between the Company and



                                                     Northside Hospital, Inc.

                                                  (herein called the Policyholder)



                                                    Policy No.:   FLK - 9 8 0 1 2 2




                                                        PLEASE READ



IMPORT ANT: The attached amendment to your policy has been made at your request, and will be effective on the date

shown within the amendment.     Please review this amendment immediately and confirm that it accurately reflects your

request and is consistent with your intentions.   If amended certificates have been provided, please review these as well.   If

there are any errors or discrepancies, please notify your account manager or account service representative immediately.      If

you have not notified your account manager or account service representative of any errors or concerns, continued payment

of premium more than 3 1 days after delivery of this amendment will be deemed acceptance of this amendment.
             Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 45 of 50




                                 LIFE INSURANCE COMP ANY OF NORTH AMERICA

                                                 (herein called the Company)



                               Amendment to be attached to and made a part of the Group Policy

                                             A Contract between the Company and



                                                      Northside Hospital, Inc.

                                                (herein called the Policyholder)



                                                   Policy No.:   FLK - 9 8 0 1 2 2




This Amendment will be in effect on the Effective Date(s) shown below only for insured Employees in Active Service on

that date.   If an Employee is not in Active Service on the date his insurance would otherwise become effective, it will be

effective on the date he returns to Active Service.



The Company and the Policyholder hereby agree that the Policy is amended as follows:



Effective January 1, 2 0 1 6 , the following is added under the Schedule of Benefits for Classes 1, 2, 3 and 4:




Enrollment Period for October 19, 2015 through November 9, 2015



For Employees

During this Enrollment Period, an Employee currently insured under the Voluntary Life Insurance portion of

this Policy may increase his or her Voluntary Life Insurance Benefit up to the Guaranteed Issue Amount without

satisfying the Insurability Requirement. An Employee who is eligible for the Voluntary Life Insurance portion

of this Policy but who has not previously enrolled may become insured under the Policy up to the Guaranteed

Issue Amount, without satisfying the Insurability Requirement. Insurance will be effective on the Policy

Anniversary following this Enrollment Period.



An eligible Employee may increase coverage or become insured for a Benefit in excess of the Guaranteed Issue

Amount only ifhe or she satisfies the Insurability Requirement.              Any excess amounts will be effective on the

later of the Policy Anniversary following this Enrollment Period or the date the Insurance Company agrees in

writing to insure the Employee.



For Spouses

During this Enrollment Period, a Spouse currently insured under the Voluntary Life Insurance portion of this

Policy may increase his or her Voluntary Life Insurance Benefit up to the Guaranteed Issue Amount, and a

Spouse who is eligible for the Voluntary Life Insurance portion of this Policy but who has not previously

enrolled may become insured under the Policy up to the Guaranteed Issue· Amount without satisfying the

Insurability Requirement.       Insurance will be effective on the Policy Anniversary following this Enrollment

Period.



An eligible Spouse may increase coverage or become insured for a Benefit in excess of amounts described

above only ifhe or she satisfies the Insurability Requirement.            Any excess amounts will be effective on the later

of the Policy Anniversary following this Enrollment Period or the date the Insurance Company agrees in writing

to insure the Spouse.



Insurance Benefits for an Employee or his or her Spouse may be reduced at any time.                A request for a Benefit

reduction received during this Enrollment Period will become effective on the Policy Anniversary following this

Enrollment Period.      Any other Benefit reduction will be effective on the date the Insurance Company receives

the completed change form.
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 46 of 50




Except for the above, this Amendment does not change the Policy in any way.



FOR THE COMPANY




 Matthew G. Manders, President



Date:   October 20, 2 0 1 5



Amendment No. 03




TL-004780
             Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 47 of 50




                                  LIFE INSURANCE COMPANY OF NORTH AMERICA

                                                    (herein called the Company)



                                Amendment to be attached to and made a part of the Group Policy

                                               A Contract between the Company and



                                                      Northside Hospital, Inc.

                                                   (herein called the Policyholder)



                                                     Policy No.:   FLK - 980122




The Company and the Policyholder hereby agree that the Policy is amended as follows:



     1.)   Effective January 1 , 2 0 1 6 , the following rates will remain in force for Class 1 for coverage under the Policy:



           $.645 per $ 1 0 0 of Covered Payroll



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

detennination is made.     However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed $25,000.



No change in rates will be made until 24 months after the effective date of this Amendment.         However, the Company

reserves the right to change the rates at any time during a period for which the rates are guaranteed if the conditions

described in the Changes in Premium Rates provision under the Administrative Provisions section of the Policy apply.




    2.)    Effective January 1 , 2 0 1 6 , the following rates will remain in force for Class 2 for coverage under the Policy:




           $.86 per $100 of Covered Payroll



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

detennination is made.     However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed $25,000.



No change in rates will be made until 24 months after the effective date of this Amendment.         However, the Company

reserves the right to change the rates at any time during a period for which the rates are guaranteed if the conditions

described in the Changes in Premium Rates provision under the Administrative Provisions section of the Policy apply.




    3.)    Effective January 1 , 2016, the following rates will remain in force for Classes 3 & 4 for coverage under the Policy:



           Core Benefit:                          $.328 per $ 1 0 0 of Covered Payroll to a maximum of$20,000

           Optional Benefit:                      $.302 per $100 of Covered Payroll to a maximum of$16,667



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

detennination is made.     However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed the maximum amount as indicated above.



No change in rates will be made until 24 months after the effective date of this Amendment.         However, the Company

reserves the right to change the rates at any time during a period for which the rates are guaranteed if the conditions

described in the Changes in Premium Rates provision under the Administrative Provisions section of the Policy apply.
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 48 of 50




Except for the above, this Amendment does not change the Policy in any way.



FOR THE COMPANY




/Mt                           mm.. .   L   ,


/'                   t,       '''
 Matthew G. Manders, President



Date:   October 20, 2 0 1 5



Amendment No. 02




TL-004780
            Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 49 of 50




                                LIFE INSURANCE COMPANY OF NORTH AMERICA

                                                  (herein called the Company)



                              Amendment to be attached to and made a part of the Group Policy

                                               A Contract between the Company and



                                                     Northside Hospital, Inc.

                                                  (herein called the Policyholder)



                                                    Policy No.:   FLK - 9 8 0 1 2 2




The Company and the Policyholder hereby agree that the Policy is amended as follows:



1.   Effective January 1 , 2018, the following rates will remain in force for Class 1 for coverage under the Policy:



         $. 645 per $100 of Covered Payroll



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

determination is made.   However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed $25,000.



No change in rates will be made until 24 months after the effective date of this Amendment.     However, the Company

reserves the right to change the rates at any time during a period for which the rates are guaranteed if the conditions

described in the Changes in Premium Rates provision under the Administrative Provisions section of the Policy apply.



2.   Effective January 1 , 2018, the following rates will remain in force for Class 2 for coverage under the Policy:



         $.86 per $ 1 0 0 of Covered Payroll



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

determination is made.   However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed $25,000.



No change in rates will be made until 24 months after the effective date of this Amendment.     However, the Company

reserves the right to change the rates at any time during a period for which the rates are guaranteed if the conditions

described in the Changes in Premium Rates provision under the Administrative Provisions section of the Policy apply.



3.   Effective January 1 , 2018, the following rates will remain in force for Classes 3 & 4 for coverage under the Policy:



         Core Benefit:                          $.328 per $100 of Covered Payroll to a maximum of $20,000

         Optional Benefit:                      $.302 per $100 of Covered Payroll to a maximum of $16,667



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

determination is made.   However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed the maximum amount as indicated above.



No change in rates will be made until 24 months after the effective date of this Amendment.     However, the Company

reserves the right to change the rates at any time during a period for which the rates are guaranteed if the conditions

described in the Changes in Premium Rates provision under the Administrative Provisions section of the Policy apply.




                                                               1 of2
               Case 1:21-cv-02174-SCJ Document 1-1 Filed 05/25/21 Page 50 of 50




4.     Effective January 1 , 2 0 1 8 , the following rates will remain in force for Class 5 for coverage under the Policy:



The Monthly Premium for each Employee is based on the Employee's Age and amount of Covered Payroll.                  The Monthly

Rates per $100 of Covered Payroll are listed below.



     Under Age 20             $.12                Age 6 0 - 6 4           $1.47

     Age 2 0 - 2 4            $ .1 2              Age 65 - 6 9            $ 1. 5 3

     Age25-29                 $.16                Age 7 0 - 7 4           $1.57

     Age 3 0 - 34              $.30               Age 7 5 - 7 9           $1.57

     Age 3 5 - 3 9            $.47                Age 8 0 - 84            $1.57

     Age 4 0 - 4 4            $.70                Age 8 5 - 8 9           $ 1. 5 7

     Age 45 - 4 9             $.95                Age 9 0 - 94            $ 1. 5 7

     Age 50 - 5 4             $ 1.3 1            Age 95 and over          $1.57

     Age 5 5 - 5 9            $1.39



Covered Payroll for an Employee will mean his or her Covered Earnings for the insurance month prior to the date the

determination is made.      However, an Employee's Covered Payroll will not include any part of his or her monthly Covered

Earnings which exceed $20,000.



A change in rates due to a change in the Employee's age will become effective on the Policy Anniversary coinciding with

or following the Employee's attainment of the age specified.




Except for the above, this Amendment does not change the Policy in any way.



FOR THE COMPANY




 Matthew G. Manders, President



Date:    May 16,     2017



Amendment No. 05




TL-004780




                                                                  2 of2
